Order of Appellate Division and award of Workmen’s Compensation Board reversed and claim dismissed, without costs, upon the ground that there is no substantial evidence to sustain the finding that the employee’s death resulted from an accidental injury suffered while he was engaged upon his work. No opinion.
Concur: Loughran, Ch. J., Lewis, Desmond, Fuld and Froessel, JJ. Conway and Dye, JJ., dissent upon the ground that there is ample evidence to support the finding of the Workmen’s Compensation Board that there was a causal relationship between the employee’s accident and his death.